Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claims 1, 7,12, 13, and 19, cancelled claim 20 and added claim 21 which changes the scope of the claims. Therefore, a new ground of rejection is issued.  
In regards to the 112 first rejection, Applicant asserts (pg.8-9):
Claim 20 stands rejected under Sec. 112(a) as failing to satisfy the written description requirement. Claim 20 has been cancelled by amendment, and Applicant respectfully requests that the rejection be withdrawn as moot. Claims 1 and 13 have been amended to recite certain features of claim 20
And further asserts in regards to the features of cancelled claim 20 newly amended into claims 1 and 13:
As discussed in detail in Applicant's previous responses, all of these features are described in the application as originally filed. For example, paragraph 0034 of Applicant's specification, as published, recites:
• " [ o ]ne application of the energy storage system 3 is to control active power, and/or reactive power on the grid connection to be within a given range or to always seek a target value."
• "for energy consumers to store power from the grid at times when energy cost is reduced, and consume power from storage when energy cost is high," and "to store power from the grid to be used if a power outage occurs."
• a "control interface can send commands of one or more set points to any connected devices (e.g. the bidirectional AC/DC converter 11) to thereby control the operation of the entire energy storage system." This "control interface" is directly accessible and controllable by the "external instructions 56." See, e.g., π [0038] ,[0042-0043.
And further asserts:
Applicant's specification clearly states that applications of the control system 3 include performing these functions. Applicant's specification also describes that the control interface can control the operation of the entire energy storage system. The Office Action's assertion that these specific functions are somehow excluded from the operation of the entire energy storage system is illogical and essentially imposes an improper "in haec verba" requirement on the claims. A person of ordinary skill would readily understand that the specific features listed in paragraph 0034 include examples of controlling the operation of the entire energy storage system described in paragraph 0038. A person of ordinary skill would also have no difficulty understanding that these and other functions can be performed using external software instructions from an external removable memory, as described in detail throughout Applicant's specification.
In response:
The Examiner respectfully disagrees and maintains the 112, first rejection on claims 1 and 13 as specified below. 
Specifically, claims 1 and 13 recites:
“wherein the external software instructions further cause the control interface to: 
control power on the grid connection to be within a predetermined range of a target value;  
store power on the energy storage device in response to a first control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value; and 
consume power from the energy storage device in response to a second control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value”, 
The above claim limitations of claims 1 and 13 are not supported in the specification and is therefore new matter.
The specification ([0034] or otherwise) does not support the external software instructions further causing the control interface to perform the functions as cited in claims 1 and 13 (e.g. Control power on the grid connection to be within a predetermined range; store power on the energy storage device ….; and consume power from the energy storage device ….). For example, [0034] of the specification simply states “One application of the energy storage system 3 is to control active power, and/or reactive power on the grid connection to be within a given range or to always seek a target value..” 
[0034] of the specification speaks of the application of the energy storage system 3. The above cited specification does not support nor is the same as the external software instructions causing the control interface to control power on the grid connection to be within a predetermined range of a target value as claimed in claim 20.
Additionally, the specification also does not support claim language: “store power on the energy storage device in response to a first control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value”.  
[0034] of the specification recites: “A third application of the energy storage system 3 is for energy consumers to reduce peak energy usage, i.e. storing energy when energy usage is low and consuming energy from storage when energy usage would otherwise exceed a grid power limit. A fourth application of the energy storage system 3 is for energy consumers to store power from the grid at times when energy cost is reduced, and consume power from storage when energy cost is high. A fifth application of the energy storage system 3 is for energy consumers to store power from the grid to be used if a power outage occurs”.
The above specification supports storing power when energy cost is reduced, when energy usage is low, and if a power outage occurs, which is not the same as the claim language of claims 1 and 13. For example, claim language “store power on the energy storage device in response to a first control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value” includes storing power when energy cost and energy usage is maintained or increased, and includes storing power if a power outage is likely but does not occur, which is broader than what the specification supports (i.e. broader than storing power when energy cost is reduced, when energy usage is low, and if a power outage occurs”).
Additionally, the specification does not support: “consume power from the energy storage device in response to a second control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value”.
The above specification supports consuming  power when energy usage would otherwise exceed a grid power limit and when energy cost is high which is not the same as the claim language of claims 1 and 13. For example,  claim language “consume power from the energy storage device in response to a second control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value”, includes at least consuming power when energy usage would be maintained or does not exceed a grid power limit and when energy cost is maintained or reduced, which is broader than what the specification supports (i.e. broader than consuming  power when energy usage would otherwise exceed a grid power limit and when energy cost is high).
Additionally as stated in the 112 rejection of claims 1 and 13 below, [0034] of the specification speaks of the third, fourth, and fifth application of the energy storage system 3, but does not support the external software instructions further causing the control interface to store and consume power as claimed in claims 1 and 13.
Therefore, the above claim language is broader than what the specification supports.
Additionally, in response to applicant remark:

 “Applicant's specification also describes that the control interface can control the operation of the entire energy storage system. ….. A person of ordinary skill would readily understand that the specific features listed in paragraph 0034 include examples of controlling the operation of the entire energy storage system described in paragraph 0038”:

Although the specification recites the ”..control interface can send commands …to thereby control the operation of the entire energy storage system." The specification does not support the operation of the entire energy storage system includes storing power when energy cost and energy usage is maintained or increased, when a power outage is likely but does not occur, consuming power when energy usage would be maintained or does not exceed a grid power limit, and when energy cost is maintained or reduced. Therefore since these features are not supported in the specification and includes the broad limitations of claims 1 and 13 above, the above limitations of claims 1 and 13 are also not supported in the specification and is therefore new matter.
In regards to the 112 first rejection, Applicant asserts (pg.10):
To the contrary, these specific examples of these features in the originally filed specification describe examples of these features in greater detail than is required by the claim. These passages unquestionably demonstrate that the Applicant was in possession of the invention that is claimed at the time the application was filed
In response:
The Examiner respectfully disagrees and maintains the 112, first rejection as specified below.
Specifically, as stated below “The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  ”
As stated above, the specification does not support features that covers the  limitations of claims 1 and 13 (i.e. storing power when energy cost and energy usage is maintained or increased, nor consuming power when energy usage would be maintained or does not exceed a grid power limit).
 The specification also does not disclose that the features in [0034] as described above are examples or species of what is claimed in claims 1 and 13.
In regards to the 103 rejection of claims 1, 7, 12, and 13 below Applicant asserts (pg. 12):
“Independent claim 1, as amended, recites a "control device for controlling an energy storage system" including, inter alia:
a processor;…”
As discussed in Applicant's previous responses, the cited prior art does not disclose all of these features, including "provid[ing] access to [ a] first subset of screen space for the external software instructions." In addition, claim 1 has been amended to clarify that access is provided to "only the first subset of screen space, " and not to the "second subset of screen space. "
In response:
Examiner respectfully disagrees. As stated by the Applicant, claim 1 does recite “ provid[ing] access to [ a] first subset of screen space for the external software instructions”.
Additionally, as can be seen by the rejection of claims 1, 7, 12, and 13, the examiner uses the combined teachings of Jin Orsini, Carlson, Koerner and  Aikawa to teach the claim language of claims 1, 7, 12, and 13 as specified below.
In regards to the 103 rejection of claims 1, 7, 12, and 13 below Applicant asserts (pg. 12):
With respect to similar features of claim 19, page 39 of the Office Action once again admits that "Jin in view of Orsini in view of Koerner in view of Aikawa does not teach wherein the second subset of screen space is not accessible by the external software instructions such that only the first subset of the display screen is accessible by the external software instructions." Despite this clear admission that none of the four cited references disclose this specific feature, the Office Action simply alleges that this feature is well known and that it would be obvious to further modify the proposed combination of four references to add this additional missing feature. Applicant respectfully submits that this is an improper application of hindsight reasoning based on nothing more than using Applicant's specification as a roadmap.
In response:
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, in the rejections of claim 19 the examiner states motivations to combine the teachings of Jin, Orsini, Koerner, Aikawa, in order for the user to operate two separate work tasks simultaneously thereby working more efficiently and in order to prevent the external software instructions from interacting and corrupting the contents on the second subset of display screen which is reasoning not identified in the applicant’s disclosure, takes into account knowledge which was within the level of ordinary skill at the time the claimed invention was made, and therefore does not include knowledge gleaned only from the applicant's disclosure. Therefore the combined teachings of Jin, Orsini, Koerner, Aikawa is proper.  
Therefore the examiner respectfully disagrees and points to the rejection of claims 1,7,12,13, and 19 where the examiner states that it would have been obvious to one of ordinary skill in the art to combine the teachings of Jin, Orsini, Carlson, Koerner, Aikawa to include the claim language of claim 1,7,12,13, and 19 for the reasons set forth above and below.
In regards to the 103 rejection of claims 1 and 13 below Applicant asserts (pg. 12):
In addition, with respect to similar features of claim 20 (now cancelled), pages 44-45 of the Office Action admit that "Jin in view of Orsini in view of Koerner in view of Aikawa does not teach the external software instructions further cause the control interface to:… Thus, for at least this reason, Applicant respectfully requests that the rejection of claim 1 based on the proposed combination of Jin, Orsini, Koerner, and Aikawa, be withdrawn.
In response:
Examiner respectfully disagree and uses the combined teachings of Jin in view of Orsini in view of Carlson in view of Koerner in view of Aikawa to teach the claim language of claims 1 and 13 as specified below.
In regards to the 103 rejection of claims 1, 7, 12, and 13 below Applicant asserts (pg. 13):
Page 45 of the Office Action relies on Carlson (a fifth reference) for the alleged disclosure of these features. Applicant respectfully submits, however, that even if it were proper to further modify the proposed combination of Jin, Orsini, Koerner, and Aikawa in view of Carlson (a point Applicant does not concede), there is no reason, absent improper hindsight reasoning using Applicant's specification as a roadmap, to pick and choose different features from these five references in order to arrive at the specific arrangement of claim 1.
In response:
Examiner respectfully disagrees. In response to applicants remark:

 “there is no reason, absent improper hindsight reasoning using Applicant's specification as a roadmap, to pick and choose different features from these five references in order to arrive at the specific arrangement of claim 1”.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections (MPEP 2141):
A patent for a claimed invention may not be obtained, …, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, in the rejections of claim 1 and 13 the examiner states motivations to combine the teachings of Jin, Orsini, Carlson, Koerner, Aikawa, as specified below which is reasoning not identified in the applicant’s disclosure, takes into account knowledge which was within the level of ordinary skill at the time the claimed invention was made, and therefore does not include knowledge gleaned only from the applicant's disclosure. Therefore the combined teachings of Jin, Carlson, Orsini, Koerner, Aikawa is proper.  
Therefore the Examiner respectfully disagree and uses the combined teachings of Jin in view of Orsini in view of Carlson in view of Koerner in view of Aikawa to teach the claim language of claims 1 and 13 for the reasons set forth below.
In regards to the 103 rejection of claims 2-6, 8-11, and 14-20 below Applicant asserts (pg. 13 ):
Applicant's previously presented arguments with respect to claims 3 and 19 et al. are also restated and maintained herein.
In response:
In regards to claim 3, the Examiners response to Applicants are maintained as specified in the previous office action dated 4/5/2022.
In regards to claim 19, the Applicant amended claim 19 removing certain features from claim 19. Therefore the Applicants specific arguments remark “previously presented arguments with respect to” claim 19 is unclear. Applicant is encouraged to include a complete fully responsive reply in compliance with 37 CFR 1.111(b).
Nonetheless, as can be seen from the rejection of claim 19, the examiner uses the combined teachings of Jin in view of Orsini in view of Koerner in view of Aikawa teach the claim language of claim 19 for the reasons set forth below.
Examiners note on claim interpretation
Claim 1 recites “causing the processor to provide access to only the first subset of screen space for the external software instructions” which suggests that the external software instructions are provided access to only the first subset of screen space and not provided access to any other element of control unit 1.
However, based on [0042]-[0043], [0049]-[0050] and instant claim 1 which recites the following:
 “Optionally, only a subset of the user interface device 52 is provided for the external instructions 56. For instance, the external instructions may be provided a panel covering the majority of the area of a touch screen, while a top section is reserved for certain fundamental and/or critical functions, controlled by the internal instructions 66, which always need to be available”) [0042].
“By allowing the external instructions 56 on the external removable memory 51 to access the control interface 53 and optionally the user interface device 52 and/or the network interface 62, …”. [0043] [0049]-[0050]”
“execute the external software instructions to cause the control interface to:”

The claim language and specification above suggests that the external software instructions are provided access to at least the control interface 53 and the user interface device 52 and not only the user interface device 52.
The specification above also suggests when the external software instructions accesses the user interface device 52, the external software instructions is provided access to only a subset of the user interface device 52 and not a second subset.
As such, using BRI in light of the specification, the Examiner will interpret the above claim language as “provid[ing] access to only the first subset of screen space for the external software instructions, wherein the second subset of screen space is not accessible by the external software instructions”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

   Claim 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims are drawn to a "computer readable medium".   The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010.
The Examiner suggests that Applicant amend the claim as follows: " non-transitory computer-readable medium".
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6,13-16, 19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1  and similarly claim 13 also recites:
“wherein the external software instructions cause the control interface to: 
control power on the grid connection to be within a predetermined range of a target value;  
store power on the energy storage device in response to a first control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value; and 
consume power from the energy storage device in response to a second control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value”, 
The above claim limitation of claims 1 and 13 are not supported in the specification and is therefore new matter.
The specification ([0034] or otherwise) does not support the external software instructions further causing the control interface to perform the functions as cited in claims 1 and 13 (e.g. Control power on the grid connection to be within a predetermined range; store power on the energy storage device ….; and consume power from the energy storage device ….). For example, [0034] of the specification simply states “One application of the energy storage system 3 is to control active power, and/or reactive power on the grid connection to be within a given range or to always seek a target value..” 
[0034] of the specification speaks of the application of the energy storage system 3. The above cited specification does not support nor is the same as the external software instructions causing the control interface to control power on the grid connection to be within a predetermined range of a target value as claimed in claim 20.
Additionally, the specification also does not support claim language: “store power on the energy storage device in response to a first control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value”.  
[0034] of the specification recites: “A third application of the energy storage system 3 is for energy consumers to reduce peak energy usage, i.e. storing energy when energy usage is low and consuming energy from storage when energy usage would otherwise exceed a grid power limit. A fourth application of the energy storage system 3 is for energy consumers to store power from the grid at times when energy cost is reduced, and consume power from storage when energy cost is high. A fifth application of the energy storage system 3 is for energy consumers to store power from the grid to be used if a power outage occurs”.
The above specification supports storing power when energy cost is reduced, when energy usage is low, and if a power outage occurs, which is not the same as the claim language of claims 1 and 13. For example, claim language “store power on the energy storage device in response to a first control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value” includes storing power when energy cost and energy usage is maintained or increased, and includes storing power if a power outage is likely but does not occur,  which is broader than what the specification supports (i.e. broader than storing power when energy cost is reduced, when energy usage is low, and if a power outage occurs”).
Additionally, the specification does not support: “consume power from the energy storage device in response to a second control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value”.
The above specification supports consuming power when energy usage would otherwise exceed a grid power limit and when energy cost is high which is not the same as the claim language of claims 1 and 13. For example,  claim language “consume power from the energy storage device in response to a second control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value”, includes at least consuming power when energy usage would be maintained or does not exceed a grid power limit and when energy cost is maintained or reduced, which is broader than what the specification supports (i.e. broader than consuming  power when energy usage would otherwise exceed a grid power limit and when energy cost is high).
Additionally as stated in the 112 rejection of claims 1 and 13 below, [0034] of the specification speaks of the third, fourth, and fifth application of the energy storage system 3, but does not support the external software instructions further causing the control interface to store and consume power as claimed in claims 1 and 13.
Therefore, the above claim language is broader than what the specification supports.
Claim 21 recites: 
“cause the second subset of screen space to provide access to fundamental and/or critical functions of the energy storage system that are not accessible by the external software instructions” which is not supported in the specification and is therefore new matter.
Specifically the specification [0042] recites “Optionally, only a subset of the user interface device 52 is provided for the external instructions 56. For instance, the external instructions may be provided a panel covering the majority of the area of a touch screen, while a top section is reserved for certain fundamental and/or critical functions, controlled by the internal instructions 66, which always need to be available.
The above specification states internal instructions 66 access the second subset of screen space to control “certain fundamental and/or critical functions” and that the external software instructions does not have access to said second subset of screen space. However the specification does not support said “fundamental and/or critical functions” are not accessible by external software instructions.

Claims 2-6,14-16,19, and 21 are also included in this rejection based on their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,5-6,15-16, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 20120119579) in view of Orsini (US 20160123620) in view of Carlson (US 20140020244) in view of Koerner (US 20170096002) in view of Aikawa (US20170256975). 
As to claim 1, Jin discloses a control device (Fig. 2, controller 200 as a general-purpose computer [0026]) for controlling an energy storage system (controller 200 can be used in the hybrid energy system of FIG. 1 [0015]) comprising an energy storage device (Fig. 1 devices 120 and 122. Controller 200 controls first and second energy storage devices [0029]), and a grid connection to an electrical power distribution grid (Fig. 1 grid 110), the control device including:
a processor (Fig. 2, 210);
an external memory interface configured to read external software instructions from an external removable memory device (storage 240 within controller 200 is removable memory device comprising software instructions 280 [0029]. Therefore, since storage 240 is a removable device such as tapes or cassettes, CD-ROMs, then it would be obvious to one of ordinary skill in the art for the controller 200 to comprise an interface in order to insert storage device 240);
a control interface configured to control the energy storage system (interface from Controller 200 that controls first and second energy storage devices [0029]); and
a user interface device comprising a screen ([0030] and Fig. 2 of Jin display 260).
Jin further discloses reading the external software instructions from the external removable memory device ([0029] of Jin since software instructions 280 within external storage 240 are used to control the first and second energy storage devices ([0029] of Jin). Therefore, software instructions 280 are read from the external storage 240).
Jin is silent regarding the screen comprising a first subset of screen space and a second subset of screen, provid[ing] access to only the first subset of screen space for the external software instructions and silent regarding execut[ing] the external software instructions to cause the control interface to: control power on the grid connection to be within a predetermined range of a target value; store power on the energy storage device in response to a first control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value; and consume power from the energy storage device in response to a second control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value.
Orsini teaches the screen comprising a first subset of screen space (Fig. 4 and [0058] and [0060]. Processor 402 process instructions on storage device 406 (external instructions) to display graphical data for a GUI on display 416. The display location of graphical data identified as “first subset of screen space”).
Regarding the screen comprising a second subset of screen, it is well known to one of ordinary skill in the art for a user to have two separate working screens/panels on a computer monitor in order to operate two separate tasks simultaneously. For example, a user using one screen to edit a document while viewing an online training course on a separate screen from the same computer. 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Jin’s screen ([0030] of Jin display 260, Fig. 2) to comprise a second subset of screen space in order for the user to operate two separate work tasks simultaneously thereby working more efficiently. 
Regarding provid[ing] access to only the first subset of screen space for the external software instructions (Examiner interprets claim as “provid[ing] access to only the first subset of screen space for the external software instructions wherein the second subset of screen space is not accessible by the external software instructions”. See “Examiners note on claim interpretation” above),
Orsini further teaches provid[ing] access to the first subset of screen space for the external software instructions (based on [0013], [0042] and [0048] of the specification, Examiner interprets “provide access” as “controlling or interacting with”.  Fig. 4 and [0058] and [0060] of Orsini. Since processor 402 process instructions on storage device 406 (external instructions) to display graphical data on display 416, then the external software instructions on storage device 406 controls (i.e. provide access) to the location of graphical data (e.g. first subset of screen space).
However  regarding Orsini’s external software instructions being provided with only the first subset of screen space, it is well known to one of ordinary skill in the art for a user to have multiple display windows, wherein only one display window and not the other display window has access to external software instructions.  For example, a user of a computer is using one display screen to view a live online training course (only the first subset accessible by the server/external instructions) while editing a document on a separate screen (second subset not accessible by the server/external instructions).
Therefore it would be obvious to one of ordinary skill in the art for the control device of Jin in view of Orsini to provide access to only the first subset of screen space for the external software instructions (i.e. online training course provided over the server) in order to prevent the external software instructions from interacting and corrupting the contents on the second subset of display screen.
Regarding execut[ing] the external software instructions to cause the control interface to: control power on the grid connection to be within a predetermined range of a target value; store power on the energy storage device in response to a first control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value; and consume power from the energy storage device in response to a second control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value,
Carlson teaches wherein the external software instructions cause the control interface to: control power on the grid connection to be within a predetermined range of a target value ([0051] [0066] control server 128 (external software) can transmit to site gateway 124 a number of prioritized schedules that take into actions for balancing the flow of energy on utility grid 114. Once the schedules are received, site gateway 124 can send control signals to battery inverter/charger 110 for controlling the charging/discharging of battery device 112 based on the schedules and their respective priorities) store power on the energy storage device in response to a first control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value ([0065] site gateway 124 can receive one or more charging/discharging schedules from control server 128 (external software) schedule corresponds to a function that takes as input site power consumption (energy usage value) returns as output a charging or discharging power level for battery device 112); and consume power from the energy storage device in response to a second control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value ([0051] control server 128 (external software) can transmit to site gateway 124 a number of prioritized schedules for regulating the charging/discharging behavior of battery inverter/charger 110 and battery device 112. These schedules can be based on, and ranked by, considerations that pertain to the economic value of the energy stored in battery device 112, such as forecasted retail and wholesale energy prices (energy cost value)).
It would have been obvious to a person of ordinary skill in the art to modify the control device of Jin wherein the external software instructions cause the control interface to: control power on the grid connection to be within a predetermined range of a target value; store power on the energy storage device in response to a first control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value; and consume power from the energy storage device in response to a second control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value, as taught by Carlson in order to provide benefits to the site owner or the installer/service provider of the system, such as the ability to "time shift" energy usage to minimize energy costs, or the ability to control instantaneous power demand at a given site.
Jin is silent as to an internal memory storing internal software instructions that, when executed by the processor, cause the processor to perform the claimed invention taught by Jin above (e.g provid[ing] access to the first subset of screen space …reading the external software instructions.. and execute the external software instructions to…) 
However, it is well known that computers can have internal software instructions that are pre-programed in its internal memory and executed by its processor. For example, computers are well known to have input ports (Ex. USB, floppy drives, video game cartridge ports) configured to receive external memory devices (thumb drives, floppy disks, gaming cartridges). When these external memory devices are inserted into their respective input ports, the computer accesses and executes the instructions on the external devices (Ex. Content on gaming cartridge executed by the game console). In order for the computer to perform the steps of accessing and executing the external instructions, the computer must follow stored internal instructions. The internal instructions followed by the computer are executed by the computer’s processor.
This computer operation is further evident by Koerner ([0071]), where Koerner’s processor accesses an internal memory to retrieve instructions stored in the external memory, which when executed by the processor, perform operations related to the operation of the component having the processor included therein.
 As such one of ordinary skill in the art would understand Koerner to teach an internal memory storing internal software instructions that, when executed by the processor, cause the processor to perform the claimed invention taught by Jin above (e.g provid[ing] access to the first subset of screen space …reading the external software instructions.. and execute the external software instructions to…)
Therefore, it would be obvious to one of ordinary skill in the art for Jin’s control device (which is a general purpose computer [0026]) to comprise an internal memory storing internal software instructions that, when executed by the processor, cause the processor to perform the claimed invention taught by Jin above (e.g provid[ing] access to the first subset of screen space …reading the external software instructions.. and execute the external software instructions to…) as it is an old and well known function of a general purpose computer.
Jin does not disclose a bidirectional AC/DC converter.
Aikawa teaches a bidirectional AC/DC converter ([0045] PCS 21 converts AC from grid to DC power of storage cell 22 and converts DC power from storage cell to load devices).
It would have been obvious to a person of ordinary skill in the art to modify the energy storage system of Jin to include a bidirectional AC/DC converter, as taught by Aikawa in order to convert the power from the grid and the battery to a suitable format for charging the battery and stabilizing the grid.
As to claim 2, Jin in view of Orsini in view of Carlson in view of Koerner in view of Aikawa teaches the control device according to claim 1,
 Jin does not teach wherein the internal software instructions further include instructions that, when executed by the processor, cause the processor to: allow the external software instructions to access the user interface device; and execute the external software instructions to control the user interface device.
Regarding the processor allowing the external software instructions to access the user interface device; and execute the external software instructions to control the user interface device.
Orsini teaches the processor allowing the external software instructions to access the user interface device (Fig. 4 and [0058] and [0060] Since processor 402 process instructions on storage device 406 (external instructions) to display graphical data on display 416 (user interface), then the external software instructions on storage device 406 controls (i.e. allowing the external software instructions to access the user interface device) and executing the external software instructions to control the user interface device (Fig. 4 and [0058] and [0060] Processor 402 can process instructions stored on storage device 406 (external software instructions) for execution within computing device 400, to display graphical data for a GUI on an external input/output device, including, e.g., display 416).
It would have been obvious to a person of ordinary skill in the art to modify the processor of Jin to allow the external software instructions with to access to the user interface device and execute the external software instructions to control the user interface device, as taught by Orsini in order for the user to review and monitor external software instructions for efficient processing.
Regarding the internal software instructions further include instructions that, when executed by the processor, cause the processor to perform the claimed limitations as taught by Orsini, it is well known to one of ordinary skill in the art that internal memory software instructions on a computing device that when executed by a processor of the computing device, causes the computing device to execute the external software instructions as evident by (Koerner [0071]).
Therefore, it would be obvious to one of ordinary skill in the art for control device to comprise an internal memory storing internal software instructions that, when executed by the processor, cause the processor to perform the claimed limitations as taught by Orsini as it is an old and well known function of a general purpose computer.
As to claim 3, Jin in view of Orsini in view of Carlson in view of Koerner in view of Aikawa teaches the control device according to claim 2, 
Jin in view of Orsini in view of Carlson in view of Koerner in view of Aikawa also teaches the processor to allow the external software instructions to access the first subset of screen space of the screen to control the first subset of screen space (Fig. 4 and [0058] and [0060] of Orsini. Since processor 402 process instructions on storage device 406 to display graphical data on display 416 (i.e. allow the external software instructions), then the external software instructions on storage device 406 controls (i.e. access) the location of graphical data (e.g. first subset of screen space).
It would have been obvious to a person of ordinary skill in the art to modify the processor of Jin to allow the external software instructions to access a first subset of screen space of the display screen to control the first subset of screen space, as taught by Orsini in order for the user to review and monitor external software instructions for debugging.
Jin in view of Koerner in view of Carlson in view of Aikawa in view of Orsini is silent as to the internal software instructions include instructions that, when executed by the processor, cause the processor perform the claim invention taught by Orsini above.
However, it would be obvious to one of ordinary skill in the art for Jin’s control device (which is a general purpose computer [0026]) to comprise an internal memory storing internal software instructions that, when executed by the processor, cause the processor to perform the claimed invention taught by Orsini above as it is an old and well known function of a general purpose computer as evident by Koerner ([0071]).
As to claims 5 and 15 Jin in view of Orsini in view of Carlson in view of Koerner in view of Aikawa teaches the control device according to claims 1 and 2. 
Jin in view of Orsini in view of Koerner in view of Aikawa does not teach wherein the control interface includes an interface to read parameters of the energy storage system.
Carlson teaches wherein the control interface includes an interface to read parameters of the energy storage system ([0094]- [0096] where site gateway 124 measure the voltage and SOC of battery 112).
It would have been obvious to a person of ordinary skill in the art to modify the control interface of Jin to read parameters of the energy storage system, as taught by Carlson in order to prevent damage due to over discharging or overcharging.
As to claims 6 and 16, Jin in view of Orsini in view of Koerner in view of Aikawa teaches the control device according to claims 1 and 2.
Jin in view of Orsini in view of Koerner in view of Aikawa does not teach wherein the control interface includes an interface to set a set point for the energy storage system.
Carlson teaches wherein the control interface includes an interface to set a set point for the energy storage system (Site gateway sets an output a power level for battery device 112 and then send control signals to battery inverter/charger 110 to charge or discharge battery device 112 (Fig. 3 S306 and [0065], [0078])).
It would have been obvious to a person of ordinary skill in the art to modify the control interface of Jin to set point for the energy storage system, as taught by Carlson in order to prevent damage due to over discharging or overcharging.
As to claim 19, Jin in view of Orsini in view of Carlson in view of Koerner in view of Aikawa teaches the control device according to claim 1.
Jin in view of Orsini in view of Koerner in view of Aikawa does not teach the control device to control the second subset of screen space of the display screen.
However, it is well known of one of ordinary skill in the art for a user to have two separate working screens/panels on a computer monitor in order to operate two separate tasks simultaneously. For example, a user using one screen to edit a document while viewing an online training course on a separate screen from the same computer. 
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Jin’s control device (general purpose computer [0026]) to control a second subset of screen space of the display screen in order for the user to operate two separate work tasks simultaneously thereby working more efficiently. 
Jin in view of Orsini in view of Koerner in view of Aikawa is silent as to wherein the internal software instructions include instructions that, when executed by the processor, cause the control device to control the second subset of screen space of the display screen.
However, it is well known that computers can have internal software instructions that are pre-programed in its internal memory and executed by its processor. For example, computers execute and display downloaded applications on the computer display (Ex. a downloaded search engine) in order for the computer to execute the application, the computer must follow stored internal instructions. The internal instructions followed by the computer are executed by the computer’s processor.
This computer operation is further evident by Orsini ([0058] and [0059]) where Processor 402 can process instructions on storage device 404 (internal instructions) to display graphical data on display 416).
As such one of ordinary skill in the art would understand Orsini to teach an internal memory storing internal software instructions that, when executed by the processor, cause the processor to control the second subset of screen space of the display screen.
Therefore, it would be obvious to one of ordinary skill in the art for Jin’s control device (which is a general purpose computer [0026]) to comprise an internal memory storing internal software instructions that, when executed by the processor, cause the control device to control a second subset of screen space of the display screen as it is an old and well known function of a general purpose computer.
As to claim 21, Jin in view of Orsini in view of Carlson in view of Koerner in view of Aikawa teaches the control device according to claim 19.
Regarding claim language wherein the instructions that cause the control device to control the second subset of screen space cause the second subset of screen space to provide access to fundamental and/or critical functions of the energy storage system that are not accessible by the external software instructions:
As stated above and for the reasons set forth in the rejection of claims 1 and 19, it is well known to one of ordinary skill in the art for a user to have multiple display windows, wherein only one display window and not the other display window has access to external software instructions in order to operate two separate tasks simultaneously.  For example, a user of a computer is using one display screen to view a live online training course (only the first subset accessible by the server/external instructions) while editing a document (i.e. second subset of screen space used for fundamental function of Jin’s system). Thus fundamental function of Jin’s system performed on the second subset of screen space (i.e. editing a document) is not accessible by the server/external instructions.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 20120119579) in view of Orsini (US 20160123620) in view of Carlson (US 20140020244) in view of Koerner (US 20170096002) in view of Aikawa (US20170256975) in view of Marchione (US 20160179062).
As to claims 4, Jin in view of Orsini in view of Carlson in view of Koerner in view of Aikawa teaches the control device according to claim 1, wherein the internal software instructions further include instructions that, when executed by the processor (well known function of a general purpose computer as taught by Koerner [0071]).
Jin in view of Orsini in view of Carlson in view of Koerner in view of Aikawa does not teach a network interface and the control device to: allow the external software instructions to access to the network interface; and execute the external software instructions to control the network interface.
Marchione teaches a network interface and allowing the external software instructions to access to the network interface; and execute the external software instructions to control the network interface ([0032]-[0033], [0036] and Fig. 5 removable control device 34 (comprising memory module 60) may be connected to the computer, and data stored within memory module 60 (which includes instructions ([0035]) and thus identified as external software instructions) may be downloaded to the network ([0032]). As such removable control device 34 accesses network 24) and execute the external software instructions to control the network interface (Based on [0020] of the specification which states [0020] and similarly [0042] and [0043] “By allowing the external instructions on the external removable memory to access the …. network interface   Examiner will interpret as “and execute the external software instructions to access the network interface”.  ([0032] and [0035] of Marchione. Data stored within memory module 60 (which includes instructions) and thus identified as external software instructions) may be downloaded to the network).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the control device of Jin wherein the internal software instructions further include instructions that, when executed by the processor as taught by Koerner, causes the control device to provide the external software instructions access to the network interface, in order to share data from removable memory to a central network to be analyzed as taught by Marchione [0034]-[0035].
As to claim 14, Jin in view of Orsini in view of Carlson in view of Koerner in view of Aikawa teaches the control device according to claim 2, wherein the internal software instructions further include instructions that, when executed by the processor (well known function of a general purpose computer as taught by Koerner [0071]).
Jin in view of Orsini in view of Carlson in view of Koerner in view of Aikawa does not teach further comprising a network interface; and the processor to: allow the external software instructions to access the network interface; and cause the processor to execute the external software instructions to control the network interface.
Marchione teaches a network interface and allowing the external software instructions to access to the network interface; and execute the external software instructions to control the network interface ([0032]-[0033], [0036] and Fig. 5 removable control device 34 (comprising memory module 60) may be connected to the computer, and data stored within memory module 60 (which includes instructions ([0035]) and thus identified as external software instructions) may be downloaded to the network ([0032]). As such removable control device 34 accesses network 24) and execute the external software instructions to control the network interface (Based on [0020] of the specification which states [0020] and similarly [0042] and [0043] “By allowing the external instructions on the external removable memory to access the …. network interface   Examiner will interpret as “and execute the external software instructions to access the network interface”.  ([0032] and [0035] of Marchione. Data stored within memory module 60 (which includes instructions) and thus identified as external software instructions) may be downloaded to the network).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the control device of Jin wherein the internal software instructions further include instructions that, when executed by the processor as taught by Koerner, causes the control device to provide the external software instructions access to the network interface, in order to share data from removable memory to a central network to be analyzed as taught by Marchione [0034]-[0035].
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 20120119579) in view of Orsini (US 20160123620) in view of Carlson (US 20140020244) in view of Koerner (US 20170096002).
As to claim 13, Jin discloses a computer program product (Controller 200 with instruction 280 [0029]), comprising:
a computer program (software on internal memory 220) 
Jin further discloses causing the control device of an energy control system to:
 read external software instructions from an external removable memory via an external memory interface ([0029] of Jin since software instructions 280 within external storage 240 (removable memory device/external) is used to control the first and second energy storage devices ([0029] of Jin), software instructions 280 are read from the external storage 240);
allow the external software instructions to access a control interface (interface from Controller 200 that controls first and second energy storage devices [0029]) configured to control the energy storage system (software instructions 280 within external storage 240 (e.g external software instructions) used for controlling the first and second energy storage devices ([0029]); and
and
a computer readable medium (memory 220 may be volatile memory (e.g., registers, cache, RAM), non-volatile memory) on which the computer program is stored (software stored on internal memory 220 [0027]).
Jin further discloses a user interface device ([0030] and Fig. 2 of Jin display 260).
Jin does not disclose/teach allow[ing] the external software instructions to access a first subset of screen space of the user interface device nor discloses/teaches the user interface device comprising a second subset of screen space that is not accessible by the external software instructions, nor discloses/teaches execut[ing] the external software instructions to: control power on the grid connection to be within a predetermined range of a target value; store power on the energy storage device in response to a first control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value; and consume power from the energy storage device in response to a second control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value;
Regarding allow[ing] the external software instructions to access a first subset of screen space of the user interface device, Orsini teaches allowing the external software instructions to access a subset of screen space of the user interface device (Fig. 4 and [0058] and [0060] of Orsini. Since processor 402 process instructions on storage device 406 (external instructions) to display graphical data on display 416 (user interface), then the external software instructions on storage device 406 controls (i.e. provide access) to the location of graphical data (e.g. first subset of screen space) on display 416 (user interface).
It would have been obvious to a person of ordinary skill in the art to modify the control device of Jin allow the external software instructions to access a subset of screen space of the user interface device, as taught by Orsini in order for the user to review and monitor external software instructions for debugging.
Regarding the user interface device comprising a second subset of screen space that is not accessible by the external software instructions, however, it is well known to one of ordinary skill in the art for a user to have multiple display windows wherein only display window and not the other display window has access to external software instructions.  For example, a user of a computer is using one display screen to view a live online training course (only the first subset accessible by the server/external instructions) while editing a document on a separate screen (second subset not accessible by the server/external instructions).
It would be obvious to one of ordinary skill in the art for the external software instructions to only have access to the first subset of the display screen (i.e. online training course provided over the server) and not the second subset of display screen (i.e. edited document) in order to prevent the external software instructions from interacting and corrupting the contents on the second subset of display screen.
Regarding execut[ing] the external software instructions to: control power on the grid connection to be within a predetermined range of a target value; store power on the energy storage device in response to a first control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value; and consume power from the energy storage device in response to a second control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value, 
Carlson teaches execut[ing] the external software instructions to: control power on the grid connection to be within a predetermined range of a target value ([0051] [0066] control server 128 (external software) can transmit to site gateway 124 a number of prioritized schedules that take into actions for balancing the flow of energy on utility grid 114. Once the schedules are received, site gateway 124 can send control signals to battery inverter/charger 110 for controlling the charging/discharging of battery device 112 based on the schedules and their respective priorities) store power on the energy storage device in response to a first control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value ([0065] site gateway 124 can receive one or more charging/discharging schedules from control server 128 (external software) schedule corresponds to a function that takes as input site power consumption (energy usage value) returns as output a charging or discharging power level for battery device 112); and consume power from the energy storage device in response to a second control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value ([0051] control server 128 (external software) can transmit to site gateway 124 a number of prioritized schedules for regulating the charging/discharging behavior of battery inverter/charger 110 and battery device 112. These schedules can be based on, and ranked by, considerations that pertain to the economic value of the energy stored in battery device 112, such as forecasted retail and wholesale energy prices (energy cost value)).
It would have been obvious to a person of ordinary skill in the art to modify the control device of Jin wherein the external software instructions cause the control interface to: control power on the grid connection to be within a predetermined range of a target value; store power on the energy storage device in response to a first control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value; and consume power from the energy storage device in response to a second control parameter comprising at least one of an energy usage value, an energy cost value, or a power outage condition value, as taught by Carlson in order to provide benefits to the site owner or the installer/service provider of the system, such as the ability to "time shift" energy usage to minimize energy costs, or the ability to control instantaneous power demand at a given site.
Jin is silent as to the computer program causing the control device of an energy control system to perform the claimed invention taught by Jin above (e.g read external software instructions…allow the external software instructions.., and execute the external software instructions …) and is silent as to the computer program causing the control device of an energy control system to execute internal software instructions from an internal memory to cause the processor to allow the external software instructions to access a control interface configured to control the energy storage system and to access a subset of screen space of the user interface device.
However, it is well known that computers can have program code/internal software instructions that are pre-programed in its internal memory and executed by its processor. For example, computers are well known to have input ports (Ex. USB, floppy drives, video game cartridge ports) configured to receive external memory devices (thumb drives, floppy disks, gaming cartridges). When these external memory devices are inserted into their respective input ports, the computer accesses and executes the instructions on the external devices (Ex. Content on gaming cartridge executed by the game console). In order for the computer to perform the steps of accessing and executing the external instructions, the computer must follow stored internal instructions. The internal instructions followed by the computer are executed by the computer’s processor.
This computer operation is further evident by Koerner ([0071]), where Koerner’s processor accesses an internal memory to retrieve instructions stored in the external memory, which when executed by the processor, perform operations related to the operation of the component having the processor included therein.
 As such, one of ordinary skill in the art would understand Koerner to teach Jin’s computer program, causing the control device of an energy control system to perform the claimed invention taught by Jin above (e.g read external software instructions…allow the external software instructions.., and execute the external software instructions …) and 
One of ordinary skill in the art would also understand Koerner to teach Jin’s computer program, causing the control device of an energy control system to execute internal software instructions from an internal memory to cause the processor to perform the claimed invention taught by Jin above (e.g. allow the external software instructions to access a control interface configured to control the energy storage system and to access a subset of screen space of the user interface device). 
Therefore it would be obvious to one of ordinary skill in the art for Jin’s computer program code to cause the control device of the energy control system to perform the claimed invention taught by Jin above (e.g read external software instructions…allow the external software instructions.., and execute the external software instructions …) and to execute internal software instructions from an internal memory to cause the processor to perform the claimed invention taught by Jin above (e.g  allow the external software instructions to access a control interface and to access a subset of screen space) as it is an old and well known function of a general purpose computer.
Claims 7-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 20120119579) in view of Orsini (US 20160123620) in view of Koerner (US 20170096002) in view of Aikawa (US20170256975). 
As to claim 7, Jin discloses a method for controlling an energy storage system (Fig. 1 and 2 [0029) comprising an energy storage device (Fig. 1 devices 120 and 122. Controller 200 controls first and second energy storage devices [0029]), and a grid connection to an electrical power distribution grid (Fig. 1 grid 110), the method being performed in a control device of the energy storage system, the method comprising:
reading external software instructions from an external removable memory via an external memory interface ([0029] of Jin since software instructions 280 within external storage 240 (removable memory device/external) is used to control the first and second energy storage devices ([0029] of Jin), software instructions 280 are read from the external storage 240);
provide the external software instructions ((software instructions 280 within external storage 240) access to a control interface (interface from Controller 200 that controls first and second energy storage devices [0029]) configured to control the energy storage system (software instructions 280 used for controlling the first and second energy storage devices ([0029]); and
and executing the external software instructions to cause the control interface to control the energy storage system (Since software instructions 280 within external storage 240 is used to control the first and second energy storage devices ([0029] of Jin), software instructions 280 are executed such that the interface of controller 200 controls the first and second energy storage devices).
Jin further discloses a user interface device ([0030] and Fig. 2 of Jin display 260).
Jin does not disclose/teach provid[ing] the external software instructions access to a first subset of screen space of the user interface device nor discloses/teaches the user interface device comprising a second subset of screen space that is not accessible by the external software instructions;
Orsini teaches provid[ing] the external software instructions access to a first subset of screen space of the user interface device ((based on [0013], [0042] and [0048] of the specification, Examiner interprets “provide access” as “controlling or interacting with”.  Fig. 4 and [0058] and [0060] of Orsini. Since processor 402 process instructions on storage device 406 (external instructions) to display graphical data on display 416 (user interface), then the external software instructions on storage device 406 controls (i.e. provide access) to the location of graphical data (e.g. first subset of screen space) on display 416 (user interface).
It would have been obvious to a person of ordinary skill in the art to modify the method of Jin to provide the external software instructions access to a first subset of screen space of the user interface device, as taught by Orsini in order for the user to review and monitor external software instructions for debugging.
Regarding the user interface device comprising a second subset of screen space that is not accessible by the external software instructions However, it is well known to one of ordinary skill in the art for a user to have multiple display windows wherein only display window and not the other display window has access to external software instructions.  For example, a user of a computer is using one display screen to view a live online training course (only the first subset accessible by the server/external instructions) while editing a document on a separate screen (second subset not accessible by the server/external instructions).
It would be obvious to one of ordinary skill in the art for the external software instructions to only have access to the first subset of the display screen (i.e. online training course provided over the server) and not the second subset of display screen (i.e. edited document) in order to prevent the external software instructions from interacting and corrupting the contents on the second subset of display screen.
Jin is silent as to executing internal software instructions from an internal memory to cause a processor to perform the claimed invention taught by Jin above (e.g provide the external software instructions access to a control interface configured to control the energy storage system and a first subset of screen space of the user interface device) 
However, it is well known that computers can have internal software instructions that are pre-programed in its internal memory and executed by its processor. For example, computers are well known to have input ports (Ex. USB, floppy drives, video game cartridge ports) configured to receive external memory devices (thumb drives, floppy disks, gaming cartridges). When these external memory devices are inserted into their respective input ports, the computer accesses and executes the instructions on the external devices (Ex. Content on gaming cartridge executed by the game console). In order for the computer to perform the steps of accessing and executing the external instructions, the computer must follow stored internal instructions. The internal instructions followed by the computer are executed by the computer’s processor.
This computer operation is further evident by Koerner ([0071]), where Koerner’s processor accesses an internal memory to retrieve instructions stored in the external memory, which when executed by the processor, perform operations related to the operation of the component having the processor included therein.
 As such one of ordinary skill in the art would understand Koerner to teach an internal memory storing internal software instructions that, when executed by the processor, cause the processor to perform the claimed invention taught by Jin in view of Orsini above (e.g provide the external software instructions access to a control interface configured to control the energy storage system and a first subset of screen space of the user interface device)
Therefore it would be obvious to one of ordinary skill in the art for Jin’s control device (which is a general purpose computer [0026]) to comprise an internal memory storing internal software instructions that, when executed by the processor, cause the processor to perform the claimed invention taught by Jin in view of Orsini above (e.g. provide the external software instructions access to a control interface configured to control the energy storage system and a first subset of screen space of the user interface device) as it is an old and well known function of a general purpose computer.
Jin does not disclose a bidirectional AC/DC converter.
Aikawa teaches a bidirectional AC/DC converter ([0045] PCS 21 converts AC from grid to DC power of storage cell 22 and converts DC power from storage cell to load devices).
It would have been obvious to a person of ordinary skill in the art to modify the energy storage system of Jin to include a bidirectional AC/DC converter, as taught by Aikawa in order to convert the power from the grid and the battery to a suitable format for charging the battery and stabilizing the grid.
As to claim 8, Jin in view of Orsini in view of Carlson in view of Koerner in view of Aikawa teaches method according to claim 7,
 Jin does not teach wherein the internal software instructions further include instructions that, when executed by the processor, cause the processor to: allow the external software instructions to access the user interface device; and execute the external software instructions to control the user interface device.
Regarding the processor allowing the external software instructions to access the user interface device; and execute the external software instructions to control the user interface device.
Orsini teaches the processor allowing the external software instructions to access the user interface device (Fig. 4 and [0058] and [0060] Since processor 402 process instructions on storage device 406 (external instructions) to display graphical data on display 416 (user interface), then the external software instructions on storage device 406 controls (i.e. allowing the external software instructions to access the user interface device) and executing the external software instructions to control the user interface device (Fig. 4 and [0058] and [0060] Processor 402 can process instructions stored on storage device 406 (external software instructions) for execution within computing device 400, to display graphical data for a GUI on an external input/output device, including, e.g., display 416).
It would have been obvious to a person of ordinary skill in the art to modify the processor of Jin to allow the external software instructions with to access to the user interface device and execute the external software instructions to control the user interface device, as taught by Orsini in order for the user to review and monitor external software instructions for efficient processing.
Regarding the internal software instructions further include instructions that, when executed by the processor, cause the processor to perform the claimed limitations as taught by Orsini, it is well known to one of ordinary skill in the art that internal memory software instructions on a computing device that when executed by a processor of the computing device, causes the computing device to execute the external software instructions as evident by (Koerner [0071]).
Therefore, it would be obvious to one of ordinary skill in the art for control device to comprise an internal memory storing internal software instructions that, when executed by the processor, cause the processor to perform the claimed limitations as taught by Orsini as it is an old and well known function of a general purpose computer.
As to claim 12, Jin discloses a computer program (software on internal memory 220) for controlling an energy storage system (Fig. 1 and 2 Computing device 200 with instruction 280 [0029]), comprising an energy storage device (Fig. 1 devices 120 and 122. Controller 200 controls first and second energy storage devices [0029]), and a grid connection to an electrical power distribution grid (Fig. 1 grid 110), the computer program including a computer program code (software on internal memory 220).
Jin further discloses causing the control device to: 
read external software instructions from an external removable memory via an external memory interface ([0029] of Jin since software instructions 280 within external storage 240 (removable memory device/external) is used to control the first and second energy storage devices ([0029] of Jin), software instructions 280 are read from the external storage 240);
allow the external software instructions to access a control interface (interface from Controller 200 that controls first and second energy storage devices [0029]) configured to control the energy storage system (software instructions 280 within external storage 240 (e.g external software instructions) used for controlling the first and second energy storage devices ([0029]); and
execute the external software instructions to cause the control interface to control the energy storage system (Since software instructions 280 within external storage 240 is used to control the first and second energy storage devices ([0029] of Jin), software instructions 280 are executed such that the interface of controller 200 controls the first and second energy storage devices).
Jin further discloses a user interface device ([0030] and Fig. 2 of Jin display 260).
Jin does not disclose/teach allow[ing] the external software instructions to access a first subset of screen space of the user interface device, nor discloses/teaches the user interface device comprising a second subset of screen space that is not accessible by the external software instructions.
Orsini teaches allowing the external software instructions to access a subset of screen space of the user interface device (Fig. 4 and [0058] and [0060] of Orsini. Since processor 402 process instructions on storage device 406 (external instructions) to display graphical data on display 416 (user interface), then the external software instructions on storage device 406 controls (i.e. provide access) to the location of graphical data (e.g. first subset of screen space) on display 416 (user interface).
It would have been obvious to a person of ordinary skill in the art to modify the control device of Jin allow the external software instructions to access a subset of screen space of the user interface device, as taught by Orsini in order for the user to review and monitor external software instructions for debugging.
Regarding the user interface device comprising a second subset of screen space that is not accessible by the external software instructions However, it is well known to one of ordinary skill in the art for a user to have multiple display windows wherein only display window and not the other display window has access to external software instructions.  For example, a user of a computer is using one display screen to view a live online training course (only the first subset accessible by the server/external instructions) while editing a document on a separate screen (second subset not accessible by the server/external instructions).
It would be obvious to one of ordinary skill in the art for the external software instructions to only have access to the first subset of the display screen (i.e. online training course provided over the server) and not the second subset of display screen (i.e. edited document) in order to prevent the external software instructions from interacting and corrupting the contents on the second subset of display screen.
Jin is silent as to the computer program code which, when run on the control device causes the control device to perform the claimed invention taught by Jin above (e.g read external software instructions…allow the external software instructions.., and execute the external software instructions …) and is silent as to the computer program code which, when run on the control device causes the control device to execute internal software instructions from an internal memory to cause a processor to allow the external software instructions to access a control interface configured to control the energy storage system and to access a subset of screen space of the user interface device.
However, it is well known that computers can have program code/internal software instructions that are pre-programed in its internal memory and executed by its processor. For example, computers are well known to have input ports (Ex. USB, floppy drives, video game cartridge ports) configured to receive external memory devices (thumb drives, floppy disks, gaming cartridges). When these external memory devices are inserted into their respective input ports, the computer accesses and executes the instructions on the external devices (Ex. Content on gaming cartridge executed by the game console). In order for the computer to perform the steps of accessing and executing the external instructions, the computer must follow stored internal instructions. The internal instructions followed by the computer are executed by the computer’s processor.
This computer operation is further evident by Koerner ([0071]), where Koerner’s processor accesses an internal memory to retrieve instructions stored in the external memory, which when executed by the processor, perform operations related to the operation of the component having the processor included therein.
 As such, one of ordinary skill in the art would understand Koerner to teach a Jin’s computer program code, when run on the control device causes the control device to perform the claimed invention taught by Jin above (e.g read external software instructions…allow the external software instructions.., and execute the external software instructions …).
One of ordinary skill in the art would also understand Koerner to teach Jin’s computer program code, when run on the control device causes the control device to execute internal software instructions from an internal memory to cause a processor to perform the claimed invention taught by Jin above (e.g allow the external software instructions to access a control interface …and to access a subset of screen space of the user interface device) 
Therefore it would be obvious to one of ordinary skill in the art for Jin’s control device (which is a general purpose computer [0026]) to comprise a computer program code which, when run on the control device causes the control device to perform the claimed invention taught by Jin above (e.g read external software instructions…allow the external software instructions.., and execute the external software instructions …) and execute internal software instructions from an internal memory to cause a processor to perform the claimed invention taught by Jin above (e.g.  allow the external software instructions to access a control interface …and to access a subset of screen space of the user interface device) as it is an old and well known function of a general purpose computer.
Jin does not disclose a bidirectional AC/DC converter.
Aikawa teaches a bidirectional AC/DC converter ([0045] PCS 21 converts AC from grid to DC power of storage cell 22 and converts DC power from storage cell to load devices).
It would have been obvious to a person of ordinary skill in the art to modify the energy storage system of Jin to include a bidirectional AC/DC converter, as taught by Aikawa in order to convert the power from the grid and the battery to a suitable format for charging the battery and stabilizing the grid.

Claim 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 20120119579) in view of Orsini (US 20160123620) in view of Koerner (US 20170096002) in view of Aikawa (US20170256975) in view of Marchione (US 20160179062).
As to claim 9, Jin in view of Orsini in view of Koerner in view of Aikawa teaches the method of claim 7, wherein the internal software instructions further include instructions that, when executed by the processor (well known function of a general purpose computer as taught by Koerner [0071]).
Jin in view of Orsini in view of Koerner in view of Aikawa does not teach a network interface and the control device to: allow the external software instructions to access to the network interface; and execute the external software instructions to control the network interface.
Marchione teaches a network interface and allowing the external software instructions to access to the network interface; and execute the external software instructions to control the network interface ([0032]-[0033], [0036] and Fig. 5 removable control device 34 (comprising memory module 60) may be connected to the computer, and data stored within memory module 60 (which includes instructions ([0035]) and thus identified as external software instructions) may be downloaded to the network ([0032]). As such removable control device 34 accesses network 24) and execute the external software instructions to control the network interface (Based on [0020] of the specification which states [0020] and similarly [0042] and [0043] “By allowing the external instructions on the external removable memory to access the …. network interface   Examiner will interpret as “and execute the external software instructions to access the network interface”.  ([0032] and [0035] of Marchione. Data stored within memory module 60 (which includes instructions) and thus identified as external software instructions) may be downloaded to the network).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the control device of Jin wherein the internal software instructions further include instructions that, when executed by the processor as taught by Koerner, causes the control device to provide the external software instructions access to the network interface, in order to share data from removable memory to a central network to be analyzed as taught by Marchione [0034]-[0035].
As to claim 17, Jin in view of Orsini in view of Koerner in view of Aikawa teaches the method of claim 8, wherein the internal software instructions further include instructions that, when executed by the processor (well known function of a general purpose computer as taught by Koerner [0071]).
Jin in view of Orsini in view of Koerner in view of Aikawa does not teach further comprising a network interface; and the processor to: allow the external software instructions to access the network interface; and cause the processor to execute the external software instructions to control the network interface.
Marchione teaches a network interface and allowing the external software instructions to access to the network interface; and execute the external software instructions to control the network interface ([0032]-[0033], [0036] and Fig. 5 removable control device 34 (comprising memory module 60) may be connected to the computer, and data stored within memory module 60 (which includes instructions ([0035]) and thus identified as external software instructions) may be downloaded to the network ([0032]). As such removable control device 34 accesses network 24) and execute the external software instructions to control the network interface (Based on [0020] of the specification which states [0020] and similarly [0042] and [0043] “By allowing the external instructions on the external removable memory to access the …. network interface   Examiner will interpret as “and execute the external software instructions to access the network interface”.  ([0032] and [0035] of Marchione. Data stored within memory module 60 (which includes instructions) and thus identified as external software instructions) may be downloaded to the network).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the control device of Jin wherein the internal software instructions further include instructions that, when executed by the processor as taught by Koerner, causes the control device to provide the external software instructions access to the network interface, in order to share data from removable memory to a central network to be analyzed as taught by Marchione [0034]-[0035].
Claims 10,11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 20120119579) in view of Orsini (US 20160123620) in view of Koerner (US 20170096002) in view of Aikawa (US20170256975) in view of Carlson (US 20140020244)
As to claims 10 and 18 Jin in view of Orsini in view of Koerner in view of Aikawa teaches the method of claims 7 and 8.
Jin in view of Orsini in view of Koerner in view of Aikawa does not teach wherein the control interface includes an interface to read parameters of the energy storage system.
Carlson teaches wherein the control interface includes an interface to read parameters of the energy storage system ([0094]- [0096] where site gateway 124 measure the voltage and SOC of battery 112).
It would have been obvious to a person of ordinary skill in the art to modify the control interface of Jin to read parameters of the energy storage system, as taught by Carlson in order to prevent damage due to over discharging or overcharging.
As to claim 11 , Jin in view of Orsini in view of Koerner in view of Aikawa teaches the method of claim 7.
Jin in view of Orsini in view of Koerner in view of Aikawa does not teach wherein the control interface includes an interface to set a set point for the energy storage system.
Carlson teaches wherein the control interface includes an interface to set a set point for the energy storage system (Site gateway sets an output a power level for battery device 112 and then send control signals to battery inverter/charger 110 to charge or discharge battery device 112 (Fig. 3 S306 and [0065], [0078])).
It would have been obvious to a person of ordinary skill in the art to modify the control interface of Jin to set point for the energy storage system, as taught by Carlson in order to prevent damage due to over discharging or overcharging.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
I0f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859